FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN RAUL NUILA-CHAVEZ,                          No. 06-73681

               Petitioner,                       Agency No. A091-514-613

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Juan Raul Nuila-Chavez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and constitutional claims, Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Nuila-Chavez does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1991 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      The agency determined that Nulia-Chavez is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See 8

C.F.R. § 1212.3(f)(5). Nuila-Chavez’s retroactivity and equal protection

challenges to this determination are unavailing. See Abebe v. Mukasey, 554 F.3d

1203, 1207 & 1208 n.7 (9th Cir. 2009) (en banc); see also Aragon-Ayon v. INS,

206 F.3d 847, 853 (9th Cir. 2000) (“We are satisfied that Congress intended the

1996 amendments to make the aggravated felony definition apply retroactively to

all defined offenses whenever committed.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    06-73681